Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2016

                                     No. 04-15-00692-CV

                                        John SHULL,
                                          Appellant

                                              v.

 WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS' ASSOCIATION, INC.;
        Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                  Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-15954
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
       On September 19, 2016, Appellant filed a thirty-eight page “Transmittal to the Court”
and a two-page supplement to his motion requesting an extension of time to file his brief until
October 15, 2017.
       Previously, on September 16, 2016, this court granted Appellant’s second motion for
extension of time to file his brief until October 17, 2016. Appellant’s September 19, 2016
motion is MOOT.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court